                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 TRILOGY ENTERPRISES, INC.,

                Plaintiff,

 v.                                                     Civil Action No. 6:19-cv-00199

 TRILOGY EDUCATION SERVICES,
 INC.,

                Defendants.


  DEFENDANT TRILOGY EDUCATION SERVICES, INC.’S UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

       Defendant Trilogy Education Services, Inc. (“Trilogy Education”) files this unopposed

motion for extension of time to answer Plaintiff Trilogy Enterprises, Inc.’s (“Plaintiff”) Complaint

(ECF No. 1).

       Plaintiff filed its Complaint on March 8, 2019 and served Trilogy Education on March 11,

2019. Plaintiff filed an executed summons with the Court on April 4, indicating service occurred

on March 11 (ECF No. 6). Currently, Trilogy Education’s deadline to respond was April 1, 2019.

Trilogy Education’s failure to answer, move, or otherwise respond to the Complaint by or on April

1, 2019 was an inadvertent oversight and not because of any intent or purpose to ignore and cause

delay in this matter or cause any hardship to Plaintiff. When this oversight was noticed, Trilogy

Education’s counsel took immediate steps to confer with Plaintiff’s counsel to discuss an

unopposed extension. Counsel for Plaintiff and Trilogy Education met and conferred to discuss

the requested relief on April 12, 2019, and Plaintiff’s counsel indicated they did not oppose the

relief sought in this motion.

       Trilogy Education therefore respectfully requests an extension of time of 30 days, up to


                                                 1
and including May 1, 2019, to answer the Complaint. No prior extension of time has been

requested.

       Accordingly, Trilogy Education respectfully requests that the Court issue the attached

proposed order extending the time to answer Plaintiff’s complaint to May 1, 2019.



Dated: April 15, 2019                              Respectfully submitted,

                                                   By: /s/ Brady Cox
                                                   Brady Cox (TX Bar No. 24074084)
                                                   ALSTON & BIRD LLP
                                                   2200 Ross Avenue, Suite 2300
                                                   Dallas, Texas 75201
                                                   Phone: (214) 922-3400
                                                   Fax: (214) 922-3899
                                                   brady.cox@alston.com

                                                   Attorney for Defendant Trilogy Education
                                                   Services, Inc.




                                               2
                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on April

15, 2019.


                                                   /s/ Brady Cox
                                                   Brady Cox




                                               3
